TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00416-CV



        In re Harlan Levien, Stephen Levien, Kenneth Ives, and Parvin Johnson, Jr.


                     ORIGINAL PROCEEDING FROM BASTROP COUNTY



                             MEMORANDUM OPINION


                Relators Harlan Levien, Stephen Levien, Kenneth Ives, and Parvin Johnson, Jr., filed

a petition for writ of mandamus seeking review of the district court’s orders granting a motion to

continue a summary-judgment hearing and denying a joint motion for protective order and motion

to quash deposition notices, and they also filed a motion for emergency relief asking this Court to

stay the underlying trial proceedings, including discovery and previously scheduled depositions

of the Relators. See Tex. R. App. P. 52.1-.3, .10. In a previous order, we granted the motion for

emergency relief and stayed the underlying trial proceedings pending further action by this Court.

See id. R. 52.10. In addition, we requested that the real parties in interest, Kenneth Levien, Barry

Levien, and Phillip Levien, file a response to the petition for writ of mandamus. Having reviewed the

petition, the response, and the record, we dissolve our stay and deny the petition for writ of mandamus.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Filed: August 26, 2016